DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,774,875 (hereinafter, the ‘875 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Information Disclosure Statement
The information disclosure statement filed November 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Oath/Declaration
While the error provided in the declaration is the same as the error provided in the previous reissue application (SN 16/739,773 issued as RE48330), MPEP 1451.II.B.2 states that if the error is being corrected in a different manner, then the same error can be relied upon in a continuing reissue application. In the declaration of November 25, 202, the Applicant states that the error is being corrected such that “the amended claims are different in scope and corrected in a different way than RE45903, RE46611, RE47809 and RE48330”.

Claim Rejections - 35 USC §§  102, 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-24 and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US Pub. No. 2007/0056098) in view of Greiert (US Patent No. 3,259,126).
Regarding claim 18, Schmid discloses a swaddle comprising: a wrapping portion (12) comprising a flap (Fig. 1), and a primary portion (10), sized and configured to allow an infant to be placed partially into the primary portion (Fig. 6), the primary portion comprising an upper portion (20), a lower portion (18), a front side (14),  a back side (16), a right side (14a), a left side (14b), and a recloseable portion extending along a segment of the lower portion (28,30), wherein to utilize said swaddle, the infant is placed partially into the primary portion (Fig. 6) such that the head of the infant is above an upper edge of the upper portion of the primary portion, the feet of the infant are above a lower edge of the lower portion, the flap of the wrapping portion is wrapped over the front side of the primary portion toward the left side of the primary portion or the right side of the primary portion to apply a pressure on the chest of the infant (Figs. 5 and 6), the flap configured to be attached by one or more fasteners (46) to the primary portion, wherein said primary portion is dimensioned to allow an infant to be placed partially into said primary portion, with the infant's arms located externally to said primary portion (Fig. 6).
and along 1) a first segment of the right side, or 2) a second segment of the left side, or 3) the first segment of the right side and the second segment of the left side.
Greiert discloses an infant pouch, where the pouch portion comprises an upper portion (14), a lower portion (16,23), a front side (12),  a back side (13), a right side (Fig. 2), a left side (Fig. 2), and a recloseable portion (via fasteners 31,35) extending along a segment of the lower portion (Fig. 2) and along 1) a first segment of the right side, or 2) a second segment of the left side, or 3) the first segment of the right side and the second segment of the left side.  Geiert discloses that the infant pouch portion includes fasteners along the bottom and the two sides as seen in Fig. 2. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a recloseable portion along the bottom and at least one or both sides as taught by Diallo.  The motivation would have been to allow for the easy changing of the diaper for the child (col 2, lines 68-71).

Regarding claim 19, Schmid as modified discloses the swaddle as specified in claim 18 .  Schmid further discloses that said pouch portion is sized and configured such that, when in use, the upper portion of said pouch portion is near the chest area of the infant (Figs. 5 and 6).
Regarding claim 20, Schmid as modified discloses the swaddle as specified in claim 18.  Schmid further discloses that said pouch portion is made of a resilient, soft material configured to apply a comforting pressure around the infant (Schmid, paragraph 0021).
Regarding claim 21 Schmid as modified discloses the infant swaddling of claim 18. Schmid does not disclose that the resilient material comprises spandex. It would have been 
Regarding claim 22, Schmid as modified discloses the swaddle as specified in claim 18.  Schmid further discloses that said one or more fasteners comprises one or more selected from the group consisting of hook and loop fasteners (Schmid, paragraph 0027), male and female detents, and buttons.
Regarding claim 23, Schmid as modified the swaddle as specified in claim 18.  Geiert further discloses that the recloseable portion (28) of said pouch portion further comprises an opening and closing means (31,35) that extends along the lower end of said pouch and continuous partially along either the right or the left side of said pouch (Fig. 2), wherein the means for opening and closing the flap to allows said pouch access to an interior of the pouch portion (col. 2, lines 68-71).
Regarding claims 24, Schmid as modified discloses the swaddle as specified in claim 23.  Greiert further discloses that the opening and closing means comprises hook and loop fasteners, male and female detents (31,35), a zipper, or a drawstring.
Regarding claims 25-27, Schmid as modified does not disclose a zipper to open and close the lower portion. However, zippers are known equivalents of snaps. Therefore, it would have been obvious to one of ordinary skill in the art to use zippers in place of the snap fasteners since it is a known closing means and would have yielded a predictable result of allowing the opening and closing of the open lower end.
Regarding claim 28, Schmid as modified discloses the swaddle as specified in claim 18.  Schmid further discloses that at least one edge of the blanket is angled downward (Fig. 1).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 31, Schmid as modified discloses the swaddle as specified in claim 18.  Schmid further discloses that the flap includes a rounded edge (Fig. 1 and 2).
Regarding claim 32, Schmid as modified discloses the swaddle as specified in claim 18.  Schmid further discloses that said primary portion comprises a stretch material (paragraph 0021). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. RE45,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fully encompass the claims of RE45,903.  The claims of RE45,903 require a pouch attachment area and first and second blanket flaps while the instant claims do not require a pouch attachment area or blanket flaps.  However, the instant claims require that the “flap configured to .  
Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of U.S. Patent No. RE46,611 (as found in the Certificate of Correction of June 30, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fully encompass the claims of RE46,611.  The claims of RE46,611 require an area and first and second flaps while the instant claims do not require an area or flaps.  However, the instant claims require that the “flap configured to be attached by one or more fasteners to the primary portion”, therefore it would have been obvious to one of ordinary skill in the art that the flap would include an area.  Further, the instant claims require a right side and a left side that operate in the same manner as the first and second flaps of the RE46,611 claims.
Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of U.S. Patent No. RE47,809 (as found in the Certificate of Correction of June 30, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fully encompass the claims of RE47,809. The claims of RE47,809 require first and second flaps while the instant claims do not require flaps.  However, the instant claims require a flap that operates in the same manner as the first and second flaps of the RE47,809 claims.
Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of U.S. Patent No. RE48,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fully encompass the claims of RE48,330. The claims of RE48,330 require a blanket .

Conclusion
Burner discloses a swaddle blanket with a primary portion (11) configured to allow an infant to be placed partially into the primary portion. Dern discloses a swaddle blanket with an expandable primary portion. Taylor discloses an infant pouch which is expandable. Joshi discloses an infant pouch which demonstrates that snaps and zippers are known closure means. Itoi discloses a garment which uses zippers to extend or retract the arms. Hoesler discloses an infant pouch which is expandable and includes hook and loop fasteners to connect it to another blanket. Diallo discloses an infant pouch which includes a zipper along the lower edge to open and close the pouch and to extend the length of the pouch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  /CSW/ /E.D.L/                                           SPRS, Art Unit 3993     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 7,774,875; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.